ADDENDUM
Upon Denial of Petition for Rehearing
BURNETT, Judge.
Our lead opinion holds that the obligation to “make” an Idaho income tax “return” *773includes a duty to “file” the return. In a petition for rehearing, the appellants contend that our construction of these statutory terms is contrary to an interpretation placed upon the same words by the Michigan Supreme Court in LeBoeuf v. Papp, 243 Mich. 318, 220 N.W. 792 (1928), and Heethius v. Kerr, 194 Mich. 689, 161 N.W. 910 (1917). We disagree.
LeBoeuf is inapposite and requires no discussion here. Heethius is a case arising from a dispute over the collection of property taxes. Under Michigan law then in effect, the owner of property subject to sale for unpaid taxes was entitled to notice of the sale and of the right to redeem. The sheriff was required to serve such notice personally, but service could be accomplished by publication if the sheriff made a “return” that the property owner could not be located. In Heethius certain property owners, having failed to pay their taxes or to redeem their property, sought to set aside the tax sale. They claimed that service by that publication was invalid because the publication had commenced before the sheriff filed his return. The Michigan court rejected this claim, holding that publication could begin when the sheriff determined, as stated in his return, that he was unable to locate the owners.
Relying on Heethius, the appellants in the present case argue that making an income tax return does not include filing the return. Their argument is flawed in three respects. First, words used in the property tax statutes of another state do not necessarily carry the same meaning when placed in the context of Idaho’s income tax code. Second, the Michigan court in Heethius did not hold that it was unnecessary for the sheriff making a return to file it. Rather, the court narrowly held that service by publication was not rendered defective merely because it began before the filing occurred. Third, under the Michigan scheme, filling out the sheriff’s return form was a significant official act in its own right. It constituted a public officer’s determination of inability to locate a property owner, thus triggering the procedure of effecting service by publication. In contrast, filling out an Idaho income tax return form is a private act; it acquires public significance, and triggers an official response, only when the completed form is filed with the proper taxing authority.
In sum, we conclude that Heethius is not contrary to our lead opinion in this case. We also have examined other decisions cited in Heethius, finding them to be inapposite or distinguishable. Accordingly, the petition for rehearing is denied.
WALTERS, C.J., and SWANSTROM, J., concur.